—In a proceeding to recover alimony arrears, the former wife appeals, as limited by her brief, from so much of an order of the Family Court, Richmond County (Meyer, J.), dated May 10, 1994, as denied her objections to an order of the same court (Gansberg, H.E.), dated April 4, 1994, which, after a hearing, limited her award of alimony arrears to $23,600 and found that the former husband’s failure to make alimony payments was not willful.
*685Ordered that the order dated May 10, 1994, is modified, on the law and on the facts, by sustaining the appellant’s objection to the amount of alimony arrears awarded and by increasing the arrears awarded in the order dated April 4, 1994, from the principal sum of $23,600 to the principal sum of $62,400; as so modified, the order dated May 10,1994, is affirmed insofar as appealed from, with costs to the appellant.
The former wife testified at the hearing that her former husband failed to pay her any alimony from 1987 until early 1993 when she commenced this proceeding. The former husband failed to refute this testimony. Accordingly, the Hearing Examiner should have awarded the former wife alimony arrears for the six-year period from 1987 until the commencement of this proceeding in 1993 (see, CPLR 213).
The appellant’s remaining contention is without merit (see, Matter of Miller v Miller, 205 AD2d 692; Matter of Department of Social Servs. [Arquiette] v Arquiette, 74 AD2d 961). Sullivan, J. P., Pizzuto, Goldstein and Florio, JJ., concur.